Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 13-15 have been considered but are moot in view of new grounds of rejection.
Examiner has brought in Luby (2013/0246643) to disclose the newly amended feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (2019/0251743) in view of Luby (2013/0246643) and Ando (2003/0206586).

As for claims 1 and 13, Koyama discloses an information processing apparatus comprising: 
Circuitry configured to acquire a content (three-dimensional data) including a plurality of component streams (second processing unit (SPC) or third processing unit (GOS); [0229], [0267], [0271], [0272]); and 
generate content random access point (meta-information) information indicating random access points of the content (three-dimensional data) on a basis of random access points of the component streams (second processing unit (SPC) or third processing unit (GOS)) of the acquired content ([0276], [0286], [0291]).  
Wherein the content is video codec based point cloud compression (V-PCC) content ([0004], [0005]); 
However, Koyama fails to disclose:
Generate a content file in which the content RAP information is stored in a metadata area of the file, wherein the content RAP information includes a flag; and
the content file is an ISOBMFF-compliant file.
In an analogous art, Luby discloses:
 generate a content file in which the content RAP information is stored in a metadata area of the file, wherein the content RAP information includes a flag (see Fig. 22, [0173], [0178], [0202], [0394]);
the content file is an ISOBMFF-compliant file ([0076], [0080], [0421], [0479]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koyama’s invention to include the abovementioned limitation, as taught by Luby, for the advantage of using a flexible, extensible format that facilitates interchange, management, editing and presentation of the media.

As for claim 7, Koyama discloses wherein the content includes a plurality of component streams that are included in a point cloud frame as the component streams, and in a case where DTSs of samples of the respective component streams included in the point cloud frame match, the circuitry generates the content RAP information indicating that a first position, at which the component streams that have been encoded all have a random access point, is a random access point of the content and stores the content RAP information that has been generated in a sample entry that is included into the content file ([0276], [0286], [0291]).  

As for claim 14, Koyama discloses a reproduction processing apparatus comprising: 
Circuitry configured to:
receives information of a content including a plurality of component streams ([0229], [0267], [0271], [0272]); 
acquire content RAP information indicating a random access point of the content from the information of the content that has been received by the file acquiring unit and specify a random access point of each of the component streams from the content RAP information ([0276], [0286], [0291]); 
reproduce the content from a random access point of each of the component streams ([0253], [0272], [0286], [0294], [0300]); and
Wherein the content is video codec based point cloud compression (V-PCC) content ([0004], [0005]); 
However, Koyama fails to disclose:
a content file in which the content RAP information is stored in a metadata area of the file is an ISOBMFF-compliant file, wherein the content RAP information includes a flag; 
In an analogous art, Luby discloses:
 a content file in which the content RAP information is stored in a metadata area of the file is an ISOBMFF-compliant file ([0076], [0080], [0421], [0479]), wherein the content RAP information includes a flag (see Fig. 22, [0173], [0178], [0202], [0394]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koyama’s invention to include the abovementioned limitation, as taught by Luby, for the advantage of using a flexible, extensible format that facilitates interchange, management, editing and presentation of the media.

As for claim 15, Koyama discloses a reproduction processing method for causing a computer to execute processes comprising the steps of: 
receiving information of a content including a plurality of component streams ([0229], [0267], [0271], [0272]); 
acquiring content RAP information indicating a random access point of the content from the information of the content; specifying a random access point of each of the component streams on a basis of the content RAP information that has been acquired ([0276], [0286], [0291]); and7Docket No. 12349US02Preliminary Amendment 
reproducing the content from a random access point of each of the component streams that has been specified ([0253], [0272], [0286], [0294], [0300]).
Wherein the content is video codec based point cloud compression (V-PCC) content ([0004], [0005]); 
However, Koyama fails to disclose:
a content file in which the content RAP information is stored in a metadata area of the file is an ISOBMFF-compliant file, wherein the content RAP information includes a flag; 
In an analogous art, Luby discloses:
 a content file in which the content RAP information is stored in a metadata area of the file is an ISOBMFF-compliant file ([0076], [0080], [0421], [0479]), wherein the content RAP information includes a flag (see Fig. 22, [0173], [0178], [0202], [0394]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koyama’s invention to include the abovementioned limitation, as taught by Luby, for the advantage of using a flexible, extensible format that facilitates interchange, management, editing and presentation of the media.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421